--------------------------------------------------------------------------------

Exhibit 10.1




LETTER OF INTENT between FREMONT EXPLORATION, INC. and NAVA RESOURCES, INC.
regarding the formation of a Strategic Alliance in Runnels County, Texas. April
9, 2009




WHEREAS Fremont Exploration, Inc. (“Fremont”), an established oil and gas
exploration and production company based in Oklahoma City, Oklahoma currently
operates high volume lift (“HVL”) oil wells in Runnels County, Texas and has
demonstrated that HVL is a viable and profitable production technique for
producing oil from strong water drive reservoirs such as those present in
Runnels County, Texas and




WHEREAS Fremont has identified at least ten additional opportunities for the
application of HVL to oil wells currently or previously pumped with conventional
equipment, and believes its search for additional opportunities will yield
additional opportunities, and




WHEREAS Fremont is seeking an investor or investors to participate with it in an
aggressive exploitation program of the initial ten and other yet to be
identified opportunities, and




WHEREAS Nava Resources, Inc. (“Nava”), a publicly listed and traded resource
exploration and development company, wishes to participate in this Runnels
County, Texas exploitation project with Fremont,




THEREFORE, Fremont and Nava (collectively the Parties or individually a Party)
enter into this Letter of Intent (“LOI”) which sets forth the intent of the
Parties to enter into a Strategic Alliance covering oil and gas operations in
Runnels County, Texas.  The Strategic Alliance will be governed by a definitive
Participation Agreement (the “PA” or the “Agreement”) to be executed by the
Parties on or before May 15, 2009, subject to Nava’s successful completion of
its financing for the Runnels County Project.  The Closing Date may be adjusted
by mutual agreement of the Parties.  The definitive Agreement will include but
not necessarily be limited to the terms and conditions summarized below:




1.

An Area of Mutual Interest (“AMI”) shall be established.  The AMI shall
encompass all a well defined portion of Runnels County, Texas.




2.

The AMI shall be effective from the date of execution of the definitive
Agreement until expiration of the Term set forth in the Agreement.




3.

During the Term specified in the Agreement, Fremont shall search for, identify
and evaluate HVL application opportunities within the AMI and shall pursue
ownership rights to those projects it deems meritorious.




4.

During the Term specified in the Agreement, Fremont shall submit to Nava all HVL
projects in which Fremont is able to acquire an ownership position.  Nava shall
have the right but not the obligation to participate in each such HVL Project.




5.

Each HVL Project will be assigned to one of the following categories:




(a)

Re-Development Projects.

(b)

New Development Projects.




Re-Development Projects shall include all projects designed to apply HVL to
known reefs upon which one or more wells have produced or are producing oil at
commercial rates using conventional production practices (i.e. non-HVL pumping
systems).  Re-Development Projects would include but not necessarily be limited
to conversions, re-activations, re-entries and re-drills.




New Development Projects shall include all new wells drilled to test or develop
new reefs (reefs upon which no wells have produced or are producing oil at
commercial rates using conventional production practices.




6.

In Re-Development Projects, Nava shall have the right to participate with 40%
working interest subject to a 1.50 cost multiplier (equivalent to industry
formula of ½ of the cost for 1/3 of the interest).





--------------------------------------------------------------------------------




7.

In New Development Projects, Nava shall have the right to participate with 45%
working interest subject to a 1.3333 cost multiplier (equivalent to industry
formula of 1/3 of the cost for 1/4 of the interest).




8.

The cost multipliers defined above shall apply to all costs of acquiring and
exploiting the specific HVL Project from inception through completion and
hook-up to production facilities or “to the tanks” as that expression is used in
standard industry transactions.




9.

Upon commencement of production from an HVL Project, the cost multiplier shall
cease to apply.  Nava shall be responsible only for its working interest share
of operating expenses.




10.

After production commences but prior to payout of each project (payout to be
defined in the Participation Agreement) the Parties shall share revenue
disproportionately.  Nava shall receive 100% of the revenue attributable to its
40% working interest, and 40% of the revenue attributable to the 20% working
interest it carried for Fremont.  Fremont shall receive 60% of the revenue
attributable to the 20% working interest carried for it by Nava.  All revenue
distributions to working interest owners shall be net of deductions for royalty
interests and over-riding royalty interests, if any.




11.

After payout Nava shall receive 100% of the revenue attributable to its 40%
working interest, and Fremont shall receive 100% of the revenue attributable to
the 20% working interest that was carried to the tanks for Fremont by Nava.
 Both distributions shall be made net of deductions for royalty burdens and ORRI
burdens, if any.




12.

It is anticipated that Fremont will take and pay for additional working interest
in each project.  Nava will have no claim to any share of revenue from these
additional working interests, before or after payout.




13.

In addition to the definitive Agreement, the Parties shall enter into a mutually
agreeable Joint Operating Agreement (“JOA”) to govern operations of the
properties during and after conversion to or completion as HVL wells.  The JOA
shall among other things establish Administrative Overhead (“AOH”) rates of
$5000.00/month for drilling, completion and workover operations and $500/month
for each producing well and shall designate Fremont as Operator.




14.

After Nava has participated in eight (8) HVL Projects under the terms and
conditions described above, it shall have the right but not the obligation to
participate in all future HVL Projects developed during the Term of the
Agreement on a ground floor basis, as that term is used in standard industry
trades.  For each such project the cost multiplier shall be 1.0.




15.

The Participation Agreement shall include other such terms and conditions as
mutually agreed upon between the Parties.





Fremont Exploration, Inc. and Nava Resources, Inc. hereby adopt this Letter of
Intent and commit to enter into good faith negotiations of the definitive
Participation Agreement and the Joint Operating Agreement called for herein.




NAVA RESOURCES, INC.

FREMONT EXPLORATION, INC.




/s/ Jag Sandhu, President and CEO

/s/ Jeffrey B. Robinson, President   

Date: April 15, 2009

Date: April 15, 2009





--------------------------------------------------------------------------------